ON MOTION
PER CURIAM.

ORDER

The court treats Kenneth M. Side’s letter, received on March 6, 2006, as a motion for reconsideration of the court’s rejection of his petition for review as untimely.
Side chose to participate in the Merit Systems Protection Board’s e-filing program. The Board served its final decision on Side via electronic mail on December 8, 2005, Board no. SE0752020150-B-1. Pursuant to the Board’s regulations, Side is deemed to have received the decision on the date it was served on him via electronic mail (“Board documents served electronically on registered e-filers are deemed received on the date of electronic submission.” 5 CFR § 1201.14(1)). Thus, Side is deemed to have received the Board’s decision on December 8, 2005, and not the later date on which he received a copy of the decision in the mail. The court re*72ceived Side’s petition for review on February 9, 2006, 63 days later.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984). Because the petition for review was received untimely, the court must dismiss the petition.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and the petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.